Citation Nr: 9910257	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for low back 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs.  A notice of disagreement was received in April 
1997.  A statement of the case was furnished to the veteran 
in May 1998, and a substantive appeal was received in June 
1998.  

The veteran was scheduled for a videoconference hearing 
before the undersigned member of the Board on March 17, 1999, 
but the veteran failed to report. 


FINDINGS OF FACT

1.  There is a medical diagnosis of current low back 
disability, competent evidence of low back symptomatology 
during service, and medical evidence suggesting a link 
between current low back disability and the veteran's period 
of active military service.  

2.  There is a medical diagnosis of tinnitus, competent 
evidence of noise exposure during service, and medical 
evidence suggesting a link between tinnitus and the veteran's 
period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for tinnitus is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The Court has further indicated that in order for a service 
connection claim to be well-grounded, there must be competent 
evidence:  i) of current disability (a medical diagnosis); 
ii) of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and; iii) of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  The Board emphasizes, however, that the 
doctrine of reasonable doubt does not ease the veteran's 
initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A review of a July 1998 supplemental statement of the case 
shows that the RO denied the veteran's claims as not well-
grounded.  

Turning to a review of the record, private medical records 
from Laurence H. Altshuler, M.D. and Griffith C. Miller, M.D. 
collectively document low back symptomatology and complaints 
of tinnitus.  As to the veteran's low back disability and 
tinnitus claims, the Board accepts these medical reports as 
sufficient to meet the Caluza requirement of medical 
diagnoses of current disability.  The veteran's statements 
constitute competent evidence as to inservice incurrence to 
meet the second Caluza requirement.  Finally, noting that the 
above-mentioned medical reports suggest a link between 
service and the current low back and tinnitus disorders 
(including a continuity of symptoms reported by the veteran 
since service), the Board also finds that medical evidence of 
causation has been presented to well-ground these two claims.  
38 U.S.C.A. § 5107(b).  



ORDER

The veteran's claims of entitlement to service connection for 
low back disability and for tinnitus are well-grounded.  The 
appeal is granted to this extent subject to the following 
remand portion of this decision. 


REMAND

The doctrine of reasonable doubt is not applicable in 
determining whether the veteran has met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  However, 
once a claim has been found to be well-grounded, a review of 
the merits of the claim must be conducted, and such review 
requires consideration of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b).  Since the RO has denied the veteran's 
claims as not well-grounded, there has not been such a review 
of the merits by the RO including consideration of 38 
U.S.C.A. § 5107(b).  Accordingly, the Board may not properly 
proceed with appellate review of the merits of the case at 
this time.  See generally Bernard v. Brown, 4 Vet.App. 384 
(1993). 

Moreover, upon finding the veteran's low back disability and 
tinnitus claims to be well-grounded, the statutory duty to 
assist the veteran arises.  38 U.S.C.A. 5107(a).  In this 
regard, although the RO has duly made several attempts to 
locate service medical records, further efforts in this 
regard are appropriate in view of the need for other actions 
prior to Board review.  The Board is also of the opinion that 
a VA medical examination would be helpful in determining the 
nature and etiology of the low back disability and tinnitus. 

With regard to the claim of entitlement to service connection 
for bilateral hearing loss, the Board does not address the 
well-groundedness of this claim at this time.  The Board 
points out to the veteran, however, that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Unless there is medical 
evidence showing such criteria to be met, there can be no 
medical diagnosis of current hearing loss disability and the 
claim would have to be viewed as not well-grounded.  

At this point the Board notes that since a VA examination in 
connection with the tinnitus claim will be accomplished 
pursuant to this remand, it is appropriate to defer 
consideration of the hearing loss claim in recognition of the 
fact that the VA examination on the tinnitus claim may result 
in medical evidence also pertinent to the hearing loss claim.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the National 
Personnel Records Center and request 
another search for the veteran's service 
medical records.  The RO should also 
contact the appropriate service 
department to request copies of the 
veteran's personnel records and 
specifically any records documenting his 
release from the U.S. Army Infantry 
School, Fort Benning, Georgia, in October 
1968 for medical reasons described on a 
DA Form 1059 as "recurrent of old back 
injury - acute back pain."  Any records 
obtained as a result of these actions 
should be associated with the claims 
file. 

2.  The veteran should be scheduled for 
special VA orthopedic and 
audiological/audiometric examinations to 
ascertain the nature and etiology of any 
current low back disorder, as well as the 
claimed tinnitus and bilateral hearing 
loss.  The claims file must be made 
available for review in connection with 
the examinations, and all indicated 
special studies and tests should be 
accomplished.  The examiners should 
clearly report whether the medical 
findings warrant diagnoses of current low 
back disability, tinnitus and bilateral 
hearing loss.  The examiners should also 
offer an opinion as to the etiology of 
any such chronic disorders found to be 
present.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's bilateral 
hearing loss claim is well-grounded; if 
so, the RO should adjudicate that issue 
on the merits.  As to the low back 
disability and tinnitus issues which the 
Board finds to be well-grounded, the RO 
should review the expanded record and 
adjudicate these two issues on the 
merits.  As to any issue which remains 
denied, the RO should furnish the veteran 
with a supplemental statement of the 
case.  After affording the veteran an 
appropriate opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to assist the veteran with the 
development of the evidence in connection with his claims.  
The Board intimates no opinions as to the eventual 
determinations to be made.  The veteran is free to submit 
additional evidence in connection in support of his claims.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

